Citation Nr: 0501052	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for breathing problems 
due to an upper respiratory condition, to include as 
secondary to service-connected shrapnel wound of the right 
upper chest.  

2.  Entitlement to an increased (compensable) rating for 
residuals of shrapnel wound of the right upper chest with 
retained foreign body and scars on lung.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
November 1973.  He served in Vietnam and received the Purple 
Heart for injuries sustained in combat.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

1.  Entitlement to service connection for breathing problems 
due to an upper respiratory condition, to include as 
secondary to service-connected shrapnel wound of the right 
upper chest.  

Nexus opinion 

The veteran contends that his breathing problems are the 
result of his military service, including service-connected 
shrapnel wound residuals of the right upper chest.  

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or of a service-connected 
disability; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), a VA examination report in 
November 2003 reflects current diagnoses of interstitial 
changes in the lung bases and chronic obstructive pulmonary 
disease (COPD).  With respect to element (2), service medical 
records show that in October 1972 and November 1972 the 
veteran was seen for an upper respiratory condition, 
eventually diagnosed as pharyngitis.  In addition, service 
connection is in effect for residuals of a shrapnel would of 
the right upper chest with scars on the lung.  Under these 
circumstances, the Board believes that a medical nexus 
opinion is necessary in this case.  The Board notes that a 
nexus opinion regarding the veteran's interstitial changes 
and COPD was not provided on the November 2003 VA 
examination.  

2.  Entitlement to an increased (compensable) rating for 
residuals of shrapnel wound of the right upper chest with 
retained foreign body and scars on lung.  

Statement of the Case

In the January 2004 rating decision, service connection was 
granted for residuals of shrapnel wound of the right upper 
chest with retained foreign body and scars on lung, evaluated 
as noncompensably disabling.  In a November 2004 Informal 
Hearing Presentation (IHP), the veteran's representative 
indicated that the veteran disagreed with the disability 
rating assigned.  See IHP dated November 17, 2004, pgs 2-3.  

VA regulations provide that any written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement (NOD); no special 
wording is required.  See 38 C.F.R. § 20.201 (2003); see also 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  

With respect to the place of filing of a NOD, VA regulations 
state that a NOD must be filed with the VA office from which 
the claimant received notice of the determination being 
appealed (that is, the RO) unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. 
See 38 C.F.R. § 20.300 (2004).  In this case, the veteran was 
notified by letter from the RO dated March 9, 2004 that his 
VA records were being transferred to the Board.  Therefore, 
under the circumstances here presented the NOD was filed in 
the proper VA office. 

The Board therefore finds that the November 2004 IHP can be 
construed as a timely NOD as to the disability evaluation 
assigned in January 2004 for the service-connected shrapnel 
wound residuals of the right upper chest.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a statement of the case (SOC) as to the 
issue of entitlement to an increased (compensable) rating for 
residuals of shrapnel wound of the right upper chest with 
retained foreign body and scars on lung.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims held that in circumstances where 
a NOD is filed, but a SOC has not been issued, the Board must 
remand the claim to direct that a SOC be issued.

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should return the veteran's 
claims folder to the November 2003 VA 
examiner.  Based on the medical evidence 
contained therein, the November 2003 VA 
examiner should render an opinion as to 
the following questions:

(a) Is it as likely as not that either of 
the veteran's current respiratory 
conditions, diagnosed as interstitial 
changes in the lung bases and COPD, is 
related to his complaints of upper 
respiratory infection in service?

(b) If not, is it as likely as not that 
either of his current respiratory 
conditions is related to his service-
connected residuals of shrapnel wound of 
the right upper chest with retained 
foreign body and scars on lung, including 
whether the service-connected condition 
has aggravated any current respiratory 
disorder?  

If the November 2003 VA examiner should 
determine that medical examination of the 
veteran and/or diagnostic studies are 
necessary to answer the questions posed 
above, these examinations and studies 
should be scheduled.

If the November 2003 VA examiner is 
unavailable, VBA should arrange for 
another appropriately qualified physician 
to review the claims folder and provide 
the medical opinion requested above.

2.  Thereafter, VBA should readjudicate, 
in light of the additional evidence, the 
claim of entitlement to service 
connection for breathing problems due to 
an upper respiratory condition, to 
include as secondary to service-connected 
shrapnel wound of the right upper chest.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence, and should be given 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

3.  VBA must issue a SOC pertaining to 
the issue of entitlement to an increased 
(compensable) rating for residuals of 
shrapnel wound of the right upper chest 
with retained foreign body and scars on 
lung.  The veteran and his representative 
should be provided with copies of the SOC 
and advised of the time period in which 
to perfect an appeal.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




